department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date date legend a b c x y z date a date b date c date d dear we have considered your ruling_request for approval of a set-aside under sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations a is a private_operating_foundation under sec_501 of the code a is expecting a substantial contribution at any time a plans to own rainforest lands in b and c for environmental and ecological preservation a intends to manage the lands and in addition to preservation and conservation to promote scientific and educational studies the specific project is the purchase of rainforest lands in b a desires to purchase rainforest lands and construct a facility for administration to be used by researchers and visitors the real_estate will be the asset held by the foundation for its charitable scientific and educational_purposes the total amount to be set-aside for the next four years and expected to be used for the purchase of real_property is dollar_figurey a also must maintain sufficient income generating assets to support the activities which further its exempt purposes a anticipates a contribution of approximately dollar_figurez in its initial year which is to be invested to build a substantial fund for the purchase of lands a expects to receive similar amounts from its ruling requested founder since a's purpose is the preservation and conservation of rainforests it has determined that it is essential to build a fund of sufficient size to acquire as much land as is possible and practical at the outset a does not have a reason to make expenditures_for other activities until the rainforests are purchased a represents that the amount to be set_aside for each tax_year for this specific project will be paid out within months from the time when the amount for each tax_year is set_aside the amounts to be set_aside dollar_figurez per year would be the amounts that would otherwise be required to be distributed from the annual funding expected for four years these funds should generate a conservative five percent income on investments a's start_up costs and expenditures_for planning and development of an acquisition and management plan for the rainforests may be about dollar_figurex per year all additional monies will be retained and reinvested for the purchase of the real_estate a set-aside of funds in the amount of dollar_figurez per year for each of the tax years ending date a date b date c and date d for the specific project describe above will be treated as a qualifying_distribution for each tax_year under sec_4942 of the code and sec_53 a - b of the regulations sec_4942 of the code imposes an excise_tax on any private_foundation that does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for its tax_year sec_4942 of the code in substance and generally defines qualifying_distribution as any amount_paid for tax exempt purposes as defined in sec_170 sec_4942 of the code provides an amount of income set_aside for a specific project within one or more purposes of sec_170 may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 b sec_4942 of the code provides in pertinent part an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the suitability test for a set-aside under sec_4942 is met sec_4942 of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate law payment of funds sec_53_4942_a_-3 of the regulations provides the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 are met the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 of the regulations provides its suitability test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of a suitable project a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized sec_53_4942_a_-3 of the regulations provides a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside analysis a is an exempt_private_foundation and its set-aside of income for a specific project is within the charitable purposes of sec_170 of the code a's project is better accomplished by a set-aside of income rather than by immediate payment of funds because this set-aside will allow a to retain control_over the distribution of its funds to ensure i the acquisition of the lands and construction of facilities progresses as planned ii contributions from a are used solely for the purpose of constructing the facility a has sought timely approval of its set-aside of income in advance of the time when the amounts of income are to be set_aside as required by sec_53_4942_a_-3 of the regulations therefore a satisfies the requirements of sec_4942 of the code and sec_53 a -3 b of the regulations the suitability test ruling a set-aside of funds in the amount of dollar_figurez per year for each of the tax years ending date a date b date c and date d for the specific project describe above will be treated as a qualifying_distribution for each tax_year under sec_4942 of the code and sec_53 a - b of the regulations sec_53_4942_a_-3 of the regulations provides any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining the foundation's minimum_investment_return see sec_53_4942_a_-2 and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling letter is directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited as precedent please keep a copy of this ruling letter in your permanent records enclosure notice steven grodnitzky manager exempt_organizations technical group sincerely
